Case 2:05-cv-03895-JMV-JAD Document 364 Filed 11/14/19 Page 1 of 4 PageID: 9571



 CRAIG CARPENITO
 United States Attorney
 CHARLES GRAYBOW
 Assistant U.S. Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel. (973) 353-6094
 Fax. (973) 297-2010
 email: charles.graybow@usdoj.gov

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   UNITED STATES OF AMERICA, ex rel.
   LAURIE SIMPSON,                            Hon. John Michael Vazquez

                Plaintiff,                    Civil Action No. 05-3895

          v.                                  NOTICE OF SUBSTITUTION OF
                                              COUNSEL FOR UNITED STATES
   BAYER CORPORATION, et al.,

                Defendants.

 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

 Please take notice that the United States substitutes its counsel and attorney of

 record in this matter.

                                    Former Attorney

 CRAIG CARPENITO
 United States Attorney
 CHARLES GRAYBOW
 Assistant U.S. Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel. (973) 353-6094
 Fax. (973) 297-2010
 email: charles.graybow@usdoj.gov

 is no longer the United States’ attorney in this matter.

       The United States’ new counsel in this matter, and attorney of record on
Case 2:05-cv-03895-JMV-JAD Document 364 Filed 11/14/19 Page 2 of 4 PageID: 9572



 whom all notices and papers may be served, is:

                                       New Attorney

 CRAIG CARPENITO
 United States Attorney
 NICOLE F. MASTROPIERI
 Assistant U.S. Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel. (973) 645-6548
 Fax. (973) 297-2010
 email: nicole.mastropieri@usdoj.gov

                              Substitution Based on Consent

        The undersigned consent to the substitution and certify that this substitution

 will not delay the proceedings in this matter.


                                                  CRAIG CARPENITO
                                                  United States Attorney

                                          By:     s/ Charles Graybow
                                                  CHARLES GRAYBOW
                                                  Assistant U.S. Attorney



                                                  CRAIG CARPENITO
                                                  United States Attorney

                                          By:     s/ Nicole Mastropieri
                                                  NICOLE MASTROPIERI
                                                  Assistant U.S. Attorney
Case 2:05-cv-03895-JMV-JAD Document 364 Filed 11/14/19 Page 3 of 4 PageID: 9573



 CRAIG CARPENITO
 United States Attorney
 CHARLES GRAYBOW
 Assistant U.S. Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel. (973) 353-6094
 Fax. (973) 297-2010
 email: charles.graybow@usdoj.gov

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   UNITED STATES OF AMERICA, ex rel.
   LAURIE SIMPSON,                                   Hon. John Michael Vazquez

                  Plaintiff,                         Civil Action No. 05-3895

           v.                                        CERTIFICATE OF SERVICE

   BAYER CORPORATION, et al.,

                  Defendants.

        I, Charles Graybow, hereby certify that on November 14, 2019, I caused a copy of the

 Notice of Substitution of Counsel for United States, in the above-captioned case, to be served upon

 the following pursuant to the United States District Court, District of New Jersey, Electronic Case

 Filing Policies and Procedures §14(b)(1) (amended September 1, 2008):

        David Bocian, Esq.
        Kessler Topaz
        280 King of Prussia Rd
        Radnor, PA 19087
        Attorneys for Laurie Simpson


        Lawrence S. Lustberg, Esq.
        Gibbons P.C.
        1 Gateway Center
        Newark, NJ 07102
        Attorneys for Bayer Corporation

        I swear that the foregoing statements are true and correct to the best of my ability and
Case 2:05-cv-03895-JMV-JAD Document 364 Filed 11/14/19 Page 4 of 4 PageID: 9574



 knowledge. I am aware that I am subject to penalty for any willful misstatement herein.

 Dated: November 14, 2019
        Newark, New Jersey

                                             By:    s/ Charles Graybow
                                                    CHARLES GRAYBOW
                                                    Assistant U.S. Attorney
